Citation Nr: 1311055	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  06-28 614	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for deep vein thrombosis (DVT) of the right lower extremity, to include as due to a service-connected right foot injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to June 1956.  He also had a period of service from April 1959 to July 1963 that was found to be under dishonorable conditions for VA purposes.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for right leg DVT.

The Veteran and his spouse testified in support of his claim at a local hearing held before a Decision Review Officer in May 2006 and a Travel Board hearing held before a Veterans Law Judge in August 2007.  Transcripts of both hearings are of record.  The Veterans Law Judge who presided over the August 2007 hearing is no longer employed by the Board and the Veteran was offered the opportunity for a new hearing before the undersigned Veterans Law Judge in a February 2010 letter. The Veteran declined the new hearing and requested that his claim be considered based on the evidence of record.

In May 2010, the Board denied the claim.  In a February 2011 Order, the United States Court of Appeals for Veterans Claims granted a Joint Motion by counsel for the Veteran and VA to vacate the Board decision and remand the claim to the Board.

In November 2011, the Board remanded the claim to the RO for additional development, specifically a new medical opinion.  For the reasons set forth below, that opinion is not sufficient for entering an appellate decision and further development is needed.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted in the November 2011 REMAND, in a Joint Motion from the United States Court of Appeals for Veterans Claims (Court), it was determined that a medical opinion requested was not adequate for rendering a decision.  As a result, the Board remanded the matter for further opinion, from the vascular surgeon who entered the decision, or from a similarly situated health care professional.

An opinion in this matter was thereafter rendered by a physician's assistant.  It has been argued, essentially, that this is not a similar health care professional.  More importantly, it is argued, with some justification that the opinion is not clear.  The opinions rendered are phrased as it is "less likely than not" (50/50) that ...  From this it can be argued that the evidence is evenly balanced, and that the less likely than not is confused in light of the (50/50) notation (which would suggest the evidence was evenly balanced).

As noted, this matter has been returned from the Court on the basis of an inadequate opinion.  Moreover, appellant's attorney has argued reasonably, that this most recent opinion is also inadequate.  The Board agrees and concludes additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to a VA vascular surgeon for review.  An opinion as to the following matters is requested:  

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has deep vein thrombosis of the right lower extremity which increased in severity due to the service connected injury of the right foot?  

b).  If the examiner determines that the deep vein thrombosis of the right lower extremity increased in severity due to service connected foot disorder, is there clear and unmistakable evidence (obvious or manifest) that the increase in the deep vein thrombosis of the right lower extremity symptomatology is due to the natural progression of the disease, or if not, due to aggravation of the service connected disorder?  

In responding to these questions, the examiner must address the difference in the symptomatology associated with the right lower extremity versus that found in the left lower extremity, if any, and discuss its importance, or lack thereof, in the etiology of the disability claimed on appeal.  The examiner must also address the finding included in the March 2008 and subsequent statements from Dr. M.B. regarding whether the use of a prosthetic bypass in the right leg may have contributed to the Veteran's eventual need for an amputation of the right leg as saphaneous vein conduit bypasses perform better with higher patency rates and less chance for limb loss compared with prosthetic bypasses.  A discussion of the impact of the in-service trauma to the right foot should also be discussed in relation to the statements of Dr. M.B.

Inform the examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Inform the examiner that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

A detailed rationale, including pertinent findings from the record, must be supplied for all opinions provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefore.

2.  The claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012)




